
	
		II
		112th CONGRESS
		2d Session
		S. 3063
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Wyden introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on knit garments of
		  stretch fabric with textile or polymer-based electrodes knit into or attached
		  to the fabric and that incorporate connectors designed to secure an electronic
		  transmitter that transmits physiological information from the electrodes to a
		  compatible monitor.
	
	
		1.Knit garments of stretch
			 fabric with textile or polymer-based electrodes knit into or attached to the
			 fabric and that incorporate connectors designed to secure an electronic
			 transmitter that transmits physiological information from the electrodes to a
			 compatible monitor
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Knit garments of stretch fabric with textile or polymer-based
						electrodes knit into or attached to the fabric and that incorporate connectors
						designed to secure an electronic transmitter that transmits physiological
						information from the electrodes to a compatible monitor (provided for in
						subheading 6110.30.30)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
